Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest the apparatus claims as recited in independent claims 1, 17-18 and 20 of the instant invention comprising, inter alia a cover removal jig for an endoscope used to remove a first tip cover attached to a distal end of an insertion portion of the endoscope, the cover removal jig comprising: a first enclosing portion configured to encapsulate the first tip cover and having a portion being engageable with the first tip cover; and a cylinder being flexible and configured connect to the first enclosing portion and capable of coming into close contact with a part of an outer surface of the insertion portion.
The prior art of record fails to disclose a removal jig with a flexible cylinder attached to an enclosing portion, configure to remove a tip cover attached to an endoscope.   Ishibiki (US 2003/0088155) discloses a jig for an endoscope hood, however it does not comprise a “flexible” cylinder attached to a first enclosing portion which is configured to remove the hood from the endoscope shaft as claimed.  Rather, the jig is configured for attaching the hood to the endoscope.   Any combination of the prior art of record, made to meet the current limitations of the endoscope hood removal jib, would only be done so with impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/24/2021